Case 1:21-cv-00860-ADC Document 18 Filed 09/21/21 Page1of18

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

ERIC JONES
Plaintiff,
VS. Civil Action No. ADC-21-860

CHRISTINE E. WORMUTH

Defendant.

*¥ * * © €F * FF F KF *

HOR OR RR RRR RR RR OR RR RR OK aR KOR RR OR ok ok
MEMORANDUM OPINION

Defendant Christine E. Wormuth (“Defendant”), as Secretary of the Army, moves this
Court to dismiss, or in the alternative, for a grant of summary judgment. Plaintiff Eric Jones
(“Plaintiff”), a federal employee, filed a Complaint alleging employment discrimination and
hostile work environment on the basis of age and disability in violation of the Age Discrimination
in Employment Act of 1967 (“ADEA”), codified in 29 U.S.C. § 621 ef seg. (Count I); the
Rehabilitation Act of 1973 (“Rehabilitation Act”), codified in 29 U.S.C. § 701 et seg. (Count ID;
and Title VII of the Civil Rights Act of 1964 (“Title VII”),! codified in 42 U.S.C. § 2000e et seq.
(Count IID. ECF No. 1. Defendant now files a Motion to Dismiss the Complaint or in the
Alternative for Summary Judgment (ECF No. 13). After considering the Motion and responses

thereto (ECF Nos. 16, 17) the Court finds that no hearing is necessary. Loc.R. 105.6 (D.Md. 2021).

 

‘In Count III of the Complaint, Plaintiff alleges a violation of “Title VII of the Civil Rights Act
of 1991.” ECF No. 1 at 2; ECF No. 16-1 at 1. However, no Title VII to the Civil Rights Act of
1991 exists, See $.1745, 102nd Cong. (1991). Plaintiffs brief, however, cites to Title VII of the
Civil Rights Act of 1964 statutes and case law. See ECF No. 16-1 at 18, 18 n.12, 22. Presumably,
“Plaintiff intended to invoke the Civil Rights Act of 1964, 42 U.S.C. § 2000¢ ef seg., which
contains Title VII and was amended by the Civil Rights Act of 1991.” Kearns v. Northrop
Grumman Sys. Corp., No. CIV.A. ELH-11-1736, 2014 WL 2170781, at *1 n.2 (D.Md. May 23,
2014). The Court will construe Plaintiffs claim as such.

1
Case 1:21-cv-00860-ADC Document 18 Filed 09/21/21 Page 2 of 18

For the reasons stated herein the Defendant’s motion is GRANTED in part with regard to Counts
II and III and DENIED in part with regard to Count I.
FACTUAL BACKGROUND

Plaintiff, born 1952, is a U.S. Army civilian employee employed at the U.S. Army
Aberdeen Proving Ground (“APG”) military base. ECF No. 1 §f 1, 3; ECF No. 13-1 at 1. Plaintiff
was working at Fort Monmouth in New Jersey when he received a Permanent Change of Station
(“PCS”) order to report to APG on March 27, 2011. ECF No. 1 47. Plaintiffs PCS order included
reimbursement for moving expenses. Jd. However, Plaintiff received no payments due pursuant to
his PCS order until on or around February 2014. /d. 4 18. Plaintiff’s supervisor at the time was Mr.
Carl Barrett. Barrett was Plaintiff's supervisor from October 2011 to January 2014. Jd. { 6. Plaintiff
reported the delay in payment to Barrett repeatedly from March 31, 2011 to January 1, 2014, but
the PCS had internal errors committed by Defendant’s employees that required amendments to
correct. Jd. J] 11, 12. As a result of the delays, Plaintiff faced economic hardship from moving
expenses. Jd. § 14. Plaintiff alleges this was just one way in which Defendant sought to create a
hostile work environment and that Barrett encouraged the PCS payment delays in order to pressure
Plaintiff into early retirement. /d. J] 13, 14. Plaintiff states that in 2011 senior officials at APG
informed employers and managers, including Barrett, that a reduction in force would occur if
enough older employees did not retire. Id. { 9.

While under the supervision of Barrett, Plaintiff requested a desk audit (a request for
position reclassification) because Plaintiff was performing above the requirements of his position
without compensation. /d. § 22. Barrett denied Plaintiff's desk audit, claiming that there was a

hiring freeze. fd, { 23. However, another employee under the age of 40 was promoted during that
Case 1:21-cv-00860-ADC Document 18 Filed 09/21/21 Page 3of18

time. /d. Plaintiff states that throughout Barrett’s supervision, he subjected him to constant
harassment about retirement. Jd. J 60.

Plaintiff alleges additional efforts to create a hostile work environment by his supervisor
after Barrett, Ms. Evette Jones-Hatton. Jones-Hatton became Plaintiff's supervisor on or around
February 2014. fd. {26. Ata meeting with Plaintiff, Jones-Hatton asked him: “are you one of those
individuals who refused to retire from Fort Monmouth.” /d. § 28. Plaintiff asserts that Jones-Hatton
did not ask any other team members about retirement. Jd. Plaintiff again requested a desk audit
from Jones-Hatton, which was denied. Jd. { 34. Plaintiff repeatedly let Jones-Hatton know that he
was seeking promotion to a GS-11 position, however Jones-Hatton failed to notify him when such
a position became available, despite informing other team members. Jd. J] 36-39. Further, when
Plaintiff asked Jones-Hatton about the position, she misinformed him about the closing date for
| the position, citing a later date. Id J 40-42. Plaintiff alleges additional harassment while
supervised by Jones-Hatton, including Plaintiff being excluded from team efforts, meetings, and
chain of command for younger workers, Jones-Hatton showing favoritism to younger workers,
Plaintiff being denied information necessary to perform his job, co-workers commenting that
Plaintiff was slow in reference to his age, and Jones-Hatton and peers bullying Plaintiff on a daily
basis about his job performance and age. Id. ff 43-45, 47, 55.

On June 22, 2016, Plaintiff emailed his concerns to the team, and, on June 28, 2016, Jones-
Hatton held a team meeting to discuss the email. /d. J] 49, 50. Plaintiff asserts that Jones-Hatton
reprimanded him at this meeting. Jd. 951. Further, Plaintiff contends that Jones-Hatton did nothing
when another team member, Ms. Tineka Charles, called Plaintiff a “jerk,” stated that Plaintiff took

all day to draft emails due to his age, and told Plaintiff that she laughed at him in meetings because
Case 1:21-cv-00860-ADC Document 18 Filed 09/21/21 Page 4of18

his input was “silly.” Jd. §§ 53, 54. As with Barrett, Plaintiff states that that Jones-Hatton also
subjected him to constant harassment about retirement. Jd. { 61.

Plaintiff met with an Army Equal Employment Opportunity (“EEO”) Counselor on August
16, 2016 and filed a formal U.S. Equal Employment Opportunity Commission (“EEOC”)
complaint for age discrimination on September 26, 2016. Id. at 11, 9 71; ECF No. 1-1 at 1.
Plaintiff's EEOC complaint specified age discrimination and cited five specific examples: the June
28, 2016 meeting; the promotion of a coworker to a GS-12 position; the misinformation about the
GS-11 position closing date; the PCS payment delays; and errors in filling out Plaintiff's job series
and duties by his branch chief. ECF No. 13-2 at 4-5.? Plaintiff's initial EEOC complaint was
dismissed but then remanded on appeal to the EEOC Office of Federal Operations (EEOC-OFO).
id, at 11. Plaintiffs complaints for discrimination under Barrett were originally dismissed as
untimely, but EEOC-OFO concluded that such incidents were timely as “part of the alleged pattern
of harassment,” because an event occurred within the 45-day period preceding Plaintiffs contact
with the EEO Counselor on August 16, 2016. /d. at 16. The EEOC then accepted four of the above
claims for investigation, excluding the job series and duties errors. Jd. On January 5, 2021, the
EEOC Administrative Judge granted Defendant’s motion for summary judgment of the EEOC
complaint, finding no discrimination and issued a Final Agency Action (“FAA”). ECF No. 1-1 at
2; ECF No. 13-1 at 4. Plaintiff timely filed his Complaint in this Court on April 5, 2021. See 29
C.F.R. § 1614.407 (“A complainant who has filed an individual complaint . . . is authorized under

title VII, the ADEA, [and] the Rehabilitation Act . . . to file civil action in an appropriate United

 

2 Due to conflicting page numbers on Defendant’s Exhibit A, excerpts from the EEOC
Investigative File (ECF No. 13-2), the Court will use the internal pagination assigned by the
CM/ECF system.
Case 1:21-cv-00860-ADC Document 18 Filed 09/21/21 Page 5of18

State District Court... [w]ithin 90 days of receipt of the agency final action on an individual . . .
complaint.”).
PROCEDURAL BACKGROUND

On April 5, 2021, Plaintiff filed suit in this Court, alleging that Defendant discriminated
against him in employment and created a hostile work environment based on his age and disability.
ECF No. 1.3 Plaintiff also asserts that he experienced retaliation in violation of the Title VII after
filing his EEOC complaint. Jd. J 20. On July 1, 2021, Defendant filed a Motion to Dismiss or in
the Alternative for Summary Judgment. ECF No. 13. After the Court granted Plaintiff his Consent
Motion for Extension of Time to Respond to Defendant’s Motion, Plaintiff responded in
opposition on August 5, 2021. ECF No. 16. Defendant then replied on August 19, 2021. ECF No.
17. Accordingly, this matter is now fully briefed, and the Court has reviewed Defendant’s Motion
as well as the responses thereto. For the following reasons Defendant’s Motion is GRANTED in
part and DENIED in part.

DISCUSSION
A. Standard of Review
1. Motion to Dismiss for Failure to State a Claim

The purpose of a Rule 12(b)(6) motion is to test the sufficiency of a complaint, not to
“resolve contests surrounding the facts, the merits of a claim, or the applicability of defenses.”
King v. Rubenstein, 825 F.3d 206, 214 (4th Cir. 2016) (quoting Edwards v. City of Goldsboro, 178
F.3d 231, 243 (4th Cir. 1999)). A complaint must contain “sufficient factual matter, accepted as

true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

 

3 On April 5, 2021, this case was assigned to United States Magistrate Judge A. David Copperthite
for all proceedings pursuant to Standing Order 2019-07, and on June 10, 2021, all parties
voluntarily consented in accordance with 28 U.S.C. § 636. ECF Nos. 2, 10.

5
Case 1:21-cv-00860-ADC Document 18 Filed 09/21/21 Page 6 of18

(2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Facial plausibility exists
“when the plaintiff pleads factual content that allows the court to draw the reasonable inference
that the defendant is liable for the misconduct alleged.” Jd. An inference of a “mere possibility of
misconduct” is not sufficient to support a plausible claim. /d at 679. As stated in Twombly,
“[fjactual allegations must be enough to raise a right to relief above the speculative level.” 350
U.S. at 555. “A pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation of the
elements of a cause of action will not do.’ Nor does a complaint suffice if it tenders ‘naked
assertions’ devoid of ‘further factual enhancement.” Jgbal, 556 U.S. at 678 (citations omitted).
“[A] plaintiff need not forecast evidence sufficient to prove the elements of the claim. However,
the complaint must allege sufficient facts to establish those elements.” Walters v. McMahen, 684
F.3d 435, 439 (4th Cir. 2012) (citations omitted). When considering a motion to dismiss a court
must accept as true all factual allegations in the complaint, but not legal conclusions couched as
factual allegations. Twombly, 550 U.S. at 555 (citations omitted).
2. Motion for Summary Judgment

Pursuant to Rule 56, a movant is entitled to summary judgment where the pleadings,
depositions, answers to interrogatories, and admissions on file, together with the affidavits, if any,
show that there is no genuine issue as to any material fact. Fed.R.Civ.P. 56(a); see Celotex Corp.
v. Catrett, 477 U.S. 317, 322-23 (1986). The Supreme Court has clarified that not every factual
dispute will defeat a motion for summary judgment, but rather there must be a “genuine issue of
material fact.” Anderson v. Liberty Lobby, ‘Inc., 477 U.S. 242, 247-48 (1986) (“[T]he mere
existence of some alleged factual dispute between the parties will not defeat an otherwise properly
supported motion for summary judgment; the requirement is that there be no genuine issue of

material fact.” (emphases in original)). An issue of fact is material tf, under the substantive law of
Case 1:21-cv-00860-ADC Document 18 Filed 09/21/21 Page 7 of 18

the case, resolution of the factual dispute could affect the outcome. Jd. at 248. There is a genuine
issue as to material fact “if the evidence is such that a reasonable jury could return a verdict for
the nonmoving party.” /d.; see also Dulaney v. Packaging Corp. of Am., 673 F.3d 323, 330 (4th
Cir. 2012). If, however, “the evidence is merely colorable, or is not significantly probative,
summary judgment may be granted.” Anderson, 477 U.S. at 249-50 (citations omitted). In
determining whether a genuine issue of material fact exists, the court views the facts and draws all
reasonable inferences in the light most favorable to the nonmoving party. Glynn v. EDO Corp.,
710 F.3d 209, 213 (4th Cir. 2013) (citing Bonds v, Leavitt, 629 F.3d 369, 380 (4th Cir. 2011)).

The party seeking summary judgment bears the initial burden of either establishing that no
genuine issue of material fact exists or that a material fact essential to the non-movant’s claim is
absent. Celotex Corp., 477 U.S. at 322-24. Once the movant has met its burden, the onus is on the
non-movant to establish that there is a genuine issue of material fact. Matsushita Elec. Indus. Co.
y. Zenith Radio Corp., 475 U.S. 574, 586 (1986). In order to meet this burden, the non-movant
“may not rest upon the mere allegations or denials of [its] pleadings,” but must instead “set forth
specific facts showing that there is a genuine issue for trial.” Bouchat v. Balt. Ravens Football
Club, Inc., 346 F.3d 514, 522 (4th Cir. 2003) (quoting Fed.R.Civ.P. 56(¢)). Ordinarily, summary
judgment ts only appropriate after the parties have had adequate time for discovery; indeed, a court
“must refuse summary judgment where the nonmoving party has not had the opportunity to
discover information that is essential to its opposition.” Greater Baltimore Ctr. for Pregnancy
Concerns, Inc. v. Mayor & City Council of Baltimore, 721 F.3d 264, 280 (4th Cir. 2013)
(alterations and citations omitted).

Defendant has styled its motion as a Motion to Dismiss or in the Alternative for Summary

Judgment. ECF No. 13. A motion styled in this manner implicates the court’s discretion under

 
Case 1:21-cv-00860-ADC Document 18 Filed 09/21/21 Page 8 of 18

Rule 12(d) of the Federal Rules of Civil Procedure. See Kensington Vol. Fire Dept. Inc. v.
Montgomery County, 788 F.Supp.2d 431, 436-37 (D.Md.2011), aff'd 684 F.3d 462 (4th Cir. 2012).
Rule 12¢d) provides that if the Court considers matters outside the pleadings, the Rule 12(b)(6)
motion “must be treated as one for summary judgment under Rule 56.” Fed.R.Civ.P. 12. “A district
judge has ‘complete discretion to determine whether or not to accept the submission of any
material beyond the pleadings that is offered in conjunction with a Rule 12(b)(6) motion and rely
on it, thereby converting the motion, or to reject it or simply not consider it.”” Whitaker vy. Md.
Transit Admin., No. ELH-17-00584, 2018 WL 902169, at *7 (D.Md. Feb. 14, 2018) (quoting 5C -
CHARLES ALAN WRIGHT & ARTHUR R. MILLER, FEDERAL PRACTICE & PROCEDURE § 1366, at 159
(3d ed. 2004, 2011 Supp.)). “In general, courts are guided by whether consideration of extraneous
material is likely to facilitate the disposition of the action, and whether discovery prior to the
utilization of the summary judgment procedure is necessary.” /d. (citation omitted).

Under Rule 12(b)(6), a court may consider documents that are explicitly incorporated by
reference or attached as exhibits to the complaint without converting the motion to one for
summary judgment. Goines v. Valley Cmty. Servs. Bd., 822 F.3d 159, 166 (4th Cir. 2016) (citations
omitted). See State Farm Mutual Automobile Insurance Company vy. Slade Healthcare, Inc., 381
F.Supp.3d 536, 552 (D.Md. 2019). Moreover, where the plaintiff fails to incorporate pertinent
documents as part of his complaint, a court “may consider a document submitted by the movant
that was not attached to or expressly incorporated in the complaint, so long as the document was
integral to the complaint and there is no dispute about the document’s authenticity” without
converting the motion to one for summary judgment. Goines, 822 F.3d at 166.

Here, Plaintiff's Complaint refers significantly to his EEOC complaint in his Complaint

and his attached exhibits. The Defendant provided excerpts from the undisputed EEOC

 
Case 1:21-cv-00860-ADC Document 18 Filed 09/21/21 Page 9of18

investigative file as an exhibit (ECF No. 13-2) to its motion. Since this file is integral to Plaintiff's
Complaint and referenced in Plaintiffs responses, the Court may properly consider it and view
this motion as a motion to dismiss, rather than a motion for summary judgment. See Goines, 822
F.3d at 166.
B. Defendant’s Motion

Defendant seeks dismissal of Plaintiff's Complaint. Plaintiff’s Complaint alleges three
causes of action: (1) age discrimination in violation of the ADEA; (2) disability discrimination in
violation of the Rehabilitation Act; and (3) retaliation in violation of Title VII. ECF No. 1 { 58-
73. The ADEA requires: “All personnel actions affecting employees . . . who are at least 40 years
of age . . . shall be made free from any discrimination based on age.” 29 U.S.C. § 633a. See Babb
v. Wilkie, 140 $.Ct. 1168, 1172 (2020). The Rehabilitation Act prohibits discrimination based on
disability, stating: “[n]o otherwise qualified individual with a disability ... shall, solely by reason
of [his] disability, be excluded from the participation in, be denied the benefits of, or be subjected
to discrimination” in, at issue here, their federal employment. 29 U.S.C. § 794(a). And finally,
Title VII provides that “[a]ll personnel actions affecting employees . . . shall be made free from
any discrimination based on race, color, religion, sex, or national origin.” 42 U.S.C. § 2000e-16(a).
Moreover, it makes it “an unlawful employment practice for an employer to discriminate against
any of [its] employees... because he has made a charge . . . in an investigation, proceeding, or
hearing” by the EEOC. Id. § 2000e-3(a). See Bonds v. Leavitt, 629 F.3d 369, 384 (4th Cir. 2011)
(“Although neither the Supreme Court nor our court has squarely addressed whether 2000e-16(a)
prohibits retaliation, reading these provisions together leaves us with little doubt that Congress
incorporated the protections against retaliation afforded to private employees by 2000e-3(a).”

(citations omitted)).

 
Case 1:21-cv-00860-ADC Document 18 Filed 09/21/21 Page 10 of 18

In its Motion, Defendant contends that Plaintiff has failed to state a claim under
Fed.R.Civ.P. 12(b)(6). Specifically, Defendant asserts that Plaintiff failed to state a claim upon
which relief can be granted because: (1) Plaintiff has not properly exhausted any of his claims
besides age discrimination while supervised by Ms. Evette Jones-Hatton; and (2) Plaintiff has
failed to allege sufficient facts to state a claim for hostile environment because of his age. ECF
No. 13-1 at 2. The Court addresses each argument below.

1. Administrative Exhaustion

Defendant first asserts that Plaintiff's Complaint must be dismissed because he has failed
to timely exhaust his administrative remedies for his Rehabilitation Act and Title VII retaliation
claims, as well as for the alleged age discrimination through delays in his PCS payment. To allege
violations of the ADEA, the Rehabilitation Act, and Title VII in federal court, Plaintiff must first
exhaust his administrative remedies. See Jones v. Calvert Grp., Lid., 551 F.3d 297, 300 (4th Cir.
2009), abrogated on other grounds by Fort Bend Cty., Texas v. Davis, 139 S.Ct. 1843 (2019)
(“Before a plaintiff may file suit under Title VII or the ADEA, he is required to file a charge of
discrimination with the EEOC.” (citing 42 U.S.C. § 2000e-5(D(1) and 29 U.S.C. § 626(d));
Stewart v. lancu, 912 F.3d 693, 698 (4th Cir. 2019) (‘Rehabilitation Act claims must comply with
the same administrative procedures that govern federal employee Title VII claims.” (citations
omitted)). The exhaustion requirement serves two purposes: first, it “protects administrative
agency authority,” and second, it “promotes efficiency.” Woodford v. Ngo, 548 U.S. 81, 89 (2006)
{citations omitted). Incidents alleged under a hostile work environment are treated as “one
unlawful employment practice,” therefore “the employer may be liable for al] acts that are part of

this single claim.” Nat'l R.R. Passenger Corp. v. Morgan, 536 U.S. 101, 118 (2002). “In order for

10
Case 1:21-cv-00860-ADC Document 18 Filed 09/21/21 Page 11 of 18

the charge to be timely, the employee need only file a charge within 180 or 300 days of any act
that is part of the hostile work environment.” Jd.

“The Fourth Circuit has consistently opined that a plaintiff's claim exceeds the scope of
the EEOC charge where the EEOC charge alleges one basis of discrimination and the litigant seeks
to introduce another basis of discrimination.” Ebaugh vy. Mayor & City Council of Baltimore, No.
CV ELH-20-663, 2021 WL 2580118, at *9 (D.Md. June 23, 2021) (citing Chacko v. Patuxent
Inst., 429 F.3d 505, 509 (4th Cir. 2005)), To determine the scope of the EEOC charge, the Court
must look to Plaintiff's claims that were “stated in the initial charge, . . . reasonably related to the
original complaint, and . . . developed by reasonable investigation of the original complaint.”
Chacko., 429 F.3d at 506 (citations omitted). The inquiry is thus not limited to the box checked by
the Plaintiff but to the full narrative complaint of discrimination. See Ebaugh, 2021 WL 2580118,
at *8; Loconte v. Montgomery Cty., Md., No. PWG-17-2052, 2018 WL 3642586, at *5-6 (D.Md.
Aug. 1, 2018). The Court can hear claims not directly presented to the EEOC “so long as they are
reasonably related to the plaintiff's EEOC charge and can be expected to follow from a reasonable
administrative investigation.” Ebaugh, 2021 WL 2580118, at *8 (citations omitted).

In Ebaugh, this Court granted in part a motion to dismiss with regard to the plaintiff's
allegation of age discrimination under the ADEA because the plaintiff had failed to exhaust her
administrative remedies. /d. at *9. Plaintiff complained of retaliation and disability discrimination
to EEOC, but made no mention of age, and her claims before this court did not “flow” from her
other Title VII claims. Jd. Similarly, in Bryant v. Bell Atlantic Maryland, Inc., the U.S. Court of
Appeals for the Fourth Circuit explained that “[a]dministrative investigation of retaliation, and

color and sex discrimination, however, could not reasonably be expected to occur” where the

11
Case 1:21-cv-00860-ADC Document 18 Filed 09/21/21 Page 12 of 18

plaintiffs sole charge in his EEOC complaint was race discrimination. 288 F.3d 124, 133 (4th Cir.
2002).

Here, Plaintiff contends that he has exhausted his administrative remedies for all claims
because his claims are related to his original charge to the EEOC. ECF No. 16-1 at 19. The Court
is not convinced. Plaintiff's EEOC Complaint alleges age discrimination, and his narrative details
incidents in which he experienced “[p]ersistent and ongoing age discrimination.” ECF No. 13-2 at
4. The claims accepted by the EEOC for investigation make no reference to disability
discrimination or any alleged retaliation for speaking with an EEO counselor. It is thus clear on its
face that Plaintiff did not allege any retaliation or disability discrimination in his EEOC Charge
form, See id. Plaintiffs claims for disability discrimination and rehabilitation are thus similar to
the circumstances in Ebaugh and Bryant: Plaintiff cannot allege a different source of
discrimination in this Court because his claims do not flow from the EEOC investigated claims.
See Ebaugh, 2021 WL 2580118, at *9; Bryant, 288 F.3d at 133.

Plaintiff is not necessarily barred from bringing an action for disability discrimination and
retaliation solely because he only checked the “age” discrimination box in filing his charge.
However, his claims are barred because he has failed to show the alleged disability discrimination
and retaliation were reasonably related or expected to arise from his investigation, as they are
nowhere in his charge. See Chacko v. Patuxent Inst., 429 F.3d at 506. Plaintiffs EEOC complaint
does not allege—even indirectly—that Defendant retaliated against him for engaging in a
protected activity in violation of Title VII. Plaintiffs discussion of his impaired health in his EEOC
interview was not related to allegations of disability discrimination or retaliation, but instead to

the impacts of the alleged age discrimination, which is not in dispute. See ECF No. 16-1 at 19.

12

 
Case 1:21-cv-00860-ADC Document 18 Filed 09/21/21 Page 13 of 18

The Court, however, is not persuaded by Defendant’s argument that Plaintiff's PCS claims
were similarly not exhausted. Unlike his other claims, Plaintiff's PCS claims were identified in the
narrative of his complaint, accepted by the EEOC for investigation, and investigated by the EEOC.
ECF No. 13-2 at 11. Plaintiff alleges a hostile work environment claim, and while his claim alleges
different supervisors, he alleges ongoing acts of age discrimination over the course of years from
2011 to 2016. The EEOC treated Plaintiffs allegations as a “persistent and ongoing pattern of
harassment that encompasse[d] some matters which fell within the forty-five day period preceding
his initial EEO Counselor contact.” Jd at 15 (citations omitted). Therefore, his PCS delay
allegations were part of a timely-filed continuing violation investigated by the EEOC.

I find that Plaintiffs claim of age discrimination related to the PCS delays was timely
exhausted as part of Plaintiff's alleged hostile work environment claim. However, Plaintiff's
claims for disability discrimination in violation of the Rehabilitation Act and retaliation in
violation of Title VII fail because he did not exhaust his administrative remedies. Plaintiff did not
allege such claims in, nor did such claims relate to, his EEOC complaint. As such, the Court will
grant Defendant’s motion in part with regard to Counts II and III for violations of the Rehabilitation
Act and Title VII respectively.

2. Hostile Work Environment Claim under the ADEA

Defendant further argues that Plaintiff s remaining claim for age discrimination in violation
of the ADEA should be dismissed because he failed to state a claim for hostile work environment
based on his age. To assert a claim for hostile environment under the ADEA, Plaintiff needs to
show: “(1) that [he] is at least 40 years old; (2) that [he] was harassed based on [his] age; (3) that
the harassment had the effect of unreasonably interfering with [his] work, creating an environment

that was both objectively and subjectively hostile or offensive; and (4) that [he] has some basis for

13
Case 1:21-cv-00860-ADC Document 18 Filed 09/21/21 Page 14 of 18

imputing liability to [his] employer.” Burns v. AAF-McQuay, Inc., 166 F.3d 292, 294 (4th Cir.
1999) (citations omitted). “The ADEA does not expressly prohibit the creation of a hostile work
environment,” and this circuit has permitted such claims, relying in part on Title VII hostile work
environment standards for ADEA claims. Kearns v. Northrop Grumman Sys. Corp., No. CIV.A.
ELH-11-1736, 2014 WL 2170781, at *16 (D.Md. May 23, 2014).

Because Plaintiff is over 40 (born 1952), see ECF No. 1 § 1, and is alleging discrimination
by his employer, at issue here are the second and third elements of the hostile environment
framework. The second element requires that “but for his age, [Plaintiff] would not have been the
victim of discrimination.” Kearns, 2014 WL 2170781, at *17 (citations omitted) (explaining that,
to survive a motion for summary judgment, Plaintiff had to show that the harassment did not stem
from “personal animosity, workplace competition, or general boorishness, but rather from age-
based animus”). “An employee is harassed ‘based on’ his age if, but for his age, he would not have
been the victim of the discrimination.” Royster v. Gahler, 154 F.Supp.3d 206, 236 (D.Md.
2015), abrogated on other grounds by Pense v. Md. Dep’t of Pub. Safety & Corr. Servs., 926 F.3d
97 (4th Cir. 2019).

This Court in Kearns explained that two occasions in which the plaintiffs supervisor asked
“innocuous questions” about a plaintiff's plans to retire “standing alone, cannot establish that the
workplace was permeated with age-based animus,” because employers have a legitimate interest
in their employee’s plans for the future. Kearns, 2014 WL 2170781, at *17. Further, plaintiff did
not allege any age-based derogatory language or “uncouth comments,” Jd. Similarly, allegations
of numerous derogatory comments, as well as being yelled at and physically threatened, were
“wholly insufficient to state a claim for hostile work environment based on age” because no factual

allegations related to the plaintiff's age. Royster, 154 F.Supp.3d at 236. The only age-based fact

14

 
Case 1:21-cv-00860-ADC Document 18 Filed 09/21/21 Page 15 of 18

alleged—that similarly situated employees not of the plaintiff's age did not have the same
experiences—were insufficient to show that the plaintiff was harassed because of her age. Jd.

To satisfy the third element, the alleged harassment “must be severe or pervasive enough
to create a subjectively and objectively hostile or abusive work environment.” Wells v. Gates, 336
F.App’x 378, 388 (4th Cir. 2009) (citing Harris v. Forklift Sys. Inc., 510 U.S. 17, 21-22
(1993)). This standard is not a “general civility code” meant to target “the ordinarily tribulations of
the workplace, such as sporadic use of abusive language, gender-related jokes, and occasional
teasing.” Faragher v. City of Boca Raton, 524 U.S. 775, 788 (1998) (citations omitted). The Court
should weigh a number of factors to determine whether action was objectively hostile, including:
the frequency or severity of the conduct, physically threatening or humiliating conduct, conduct
that is more than a “mere offensive utterance,” and unreasonable interference with an employee’s
performance. Harris, 510 U.S. at 23. See Wells, 336 F.App’x at 388. Because this element includes
both a subjective and objective standard, Plaintiff must show both that he “did perceive, and [that]
a reasonable person would perceive, the environment to be abusive or hostile.” E.E.0.C. v. Cent.
Wholesalers, Inc., 573 F.3d 167, 175 (4th Cir. 2009) (citing Harris, 510 U.S. at 21-23). See
Kearns, 2014 WL 2170781, at *16.

This Court recently explained that “the mere utterance of an . . . epithet which engenders
offensive feelings in an employee does not sufficiently affect the conditions of employment to
implicate Title VII,” or by extension, the ADEA. See Angelini v. Baltimore Police Dep’t, 464
F.Supp.3d 756, 790 (D.Md. 2020) (quoting Boyer-Liberto v. Fountainebleau Corp., 786 F.3d 264,
277 (4th Cir. 2015) (alterations omitted)). “A hostile environment exists when the workplace is
permeated with discriminatory intimidation, ridicule, and insult that is sufficiently severe or

pervasive to alter the conditions of the victim’s employment and create an abusive working

15
Case 1:21-cv-00860-ADC Document 18 Filed 09/21/21 Page 16 of 18

environment.” Boyer-Liberto, 786 F.3d at 277 (alterations and citations omitted). An objectively
hostile work environment does not exist when the Court is asked to solely “weigh[] the prudence
of employment decisions made by employers charged with employment discrimination.” Wells,
336 F.App’x at 388 (alterations and citations omitted).

This Court concludes that Plaintiff's Complaint has provided sufficient facts to allege a
plausible claim for hostile work environment based on age under the ADEA. While this Court in
Kearns explained that two innocuous questions about retirement were not enough to sustain the
claim, Plaintiff here has plead greater facts to support his claim for age discrimination. Plaintiff
states that he received “constant harassment about retirement” from his two supervisors over the
course of five years and alleges that the three-year PCS payment delay was done to encourage his
retirement. ECF No. 1 4 14, 15, 20, 28, 60, 61. Plaintiff supports his belief that the PCS delay
was due to his age by alleging that a similarly-situated younger employee was paid quickly. Id. J
19. Further, Plaintiff has plead additional facts beyond harassment about retirement and PCS delay
to indicate a broader scope of hostile environment based on his age, namely: “daily bullying from
his manager and from peers” related to his age; repeated denials of desk audits despite another
younger coworker receiving a promotion; differential treatment from younger coworkers by a
supervisor, favoritism to younger coworkers in assignments and interactions; misinformation
about an open position; comments by coworkers about his age and slowness; and the June 28, 2016
meeting in which Plaintiff was reprimanded, called a jerk, and told he was laughed at and took all
day to write emails. Jd. J 47, 23, 34, 33, 44, 38-42 45, 53. Plaintiff's factual allegations thus show
that he has provided more than the bare assertions of asking about retirement or differential

treatment to younger employees in Kearns and Royster. Therefore, the Court finds that Plaintiff

16

 
Case 1:21-cv-00860-ADC Document 18 Filed 09/21/21 Page 17 of 18

has pled sufficient facts to satisfy the second element, that but for his age, Plaintiff would not have
experienced the discrimination.

Turning then to the third element, the Court will accept as true at this stage that Plaintiff's
work environment was subjectively hostile or offensive, considering especially the onset of his
diabetes which he attributes to the hostile environment. The closer question then is whether the
alleged facts support that the environment was objectively hostile or offensive. Given the decisions
in Angelini and Wells, allegations that a coworker once called him a “jerk” or “slow” and that he
did not receive promotions alone would likely be insufficient to allege an objectively hostile or
offensive work environment. However, the factors in Wells and Harris provide guidance. First,
Plaintiff alleges frequent conduct, citing “constant harassment” spanning years, and ongoing
incidents through those years. Second, Plaintiff alleged conduct that was humiliating in nature. He
described being mocked as slow by his coworkers; received daily bullying from his coworkers;
and called a jerk, slow, and silly by at least one coworker in a team meeting, without intervention
from his supervisor. ECF No. 1 [9 45, 47, 53. These allegations also support the third factor that
Plaintiff experienced more than a mere offensive utterance. And finally, Plaintiff alleges
significant interference with his performance, including being excluded from team efforts and
meetings, denied promotions and information necessary to do his job, disregarded from the chain
of command, and misinformed about opportunities for advancement. Jd. J] 22-23, 34, 38-45.
While the severity of such conduct is not clear on the facts, Plaintiff does allege he had significant
health and financial impacts of the hostile work environment. Jd. Jf 14, 46. And further still,
Plaintiff is not required to prove elements at this stage. See Walters, 684 F.3d at 439.

Defendant argues that Plaintiff's allegations “fall woefully short of the type of conduct that

supports a plausible claim for a hostile work environment,” citing cases. ECF No. 17 at 6-7; ECF

17

 
Case 1:21-cv-00860-ADC Document 18 Filed 09/21/21 Page 18 of 18

No. 13-1 at 20-21. However, the Court disagrees. The Fourth Circuit in Perkins v. Int’l Paper Co.
did uphold a grant of summary judgment, a notably different stage of the litigation, because the
plaintiff failed to describe conduct that was “frequent, physically threatening[,] or humiliating.”
936 F.3d 196, 209 (4th Cir. 2019). However, unlike the cases cited by Defendant, Plaintiff has
alleged a hostile environment that spanned years and included allegations of humiliating name
calling, criticism in front of team members, and harmful personnel decisions. While each of those
factors alone may not be enough to sustain a claim for hostile work environment, Plaintiff has
alleged all of them in an ongoing pattern. Accepting as true all factual allegations in the Complaint,
the Court finds that Plaintiff has plead “sufficient factual matter, accepted as true, to ‘state a claim
to relief that is plausible on its face.’” See Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at
570). At this stage Plaintiff is not required to prove the elements of his claim, but rather just
demonstrate that his claim is plausible. Walters, 684 F.3d at 439. As such, the Court will deny
Defendant’s motion in part with regard to Count I.
CONCLUSION

For the reasons set forth in this Memorandum Opinion, the Court finds that Plaintiff has
pled sufficient facts to state a claim to allege a hostile work environment in violation of the ADEA.
However, Plaintiff has failed to state a claim for violation of the Rehabilitation Act and Title VII,
because he failed to exhaust his administrative remedies. Therefore, Defendant’s Motion (ECF
No. 13) is GRANTED in part with regard to Counts II and III and DENIED in part with regard to
Count I. A separate order will follow.
Date: Al plies 20)

A. David Cop ite
United States Magistrate Judge

18
